                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAVEN TYLER JACKSON,                        :
     Plaintiff,                             :
                                            :
       v.                                   :      CIVIL ACTION NO. 20-CV-5207
                                            :
MICHAEL HOLLAND, et al.,                    :
    Defendants.                             :

                                           ORDER

       AND NOW, this day 28th of April 2021, upon consideration of Plaintiff Javen Tyler

Jackson’s pro se Amended Complaint (ECF No. 13), it is ORDERED that:

       1.      For the reasons stated in the Court’s Memorandum, all claims asserted against

Defendants Warden Cheryl Steberger, the Lancaster County Prison Board, and Lancaster County

are DISMISSED WITH PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

       2.      The Clerk of Court is DIRECTED to terminate Warden Cheryl Steberger, the

Lancaster County Prison Board, and Lancaster County as Defendants.

       3.      The official capacity claim against Defendant Michael Holland is DISMISSED

WITH PREJUDICE.

       4.      Any claim based on Jackson’s February 18, 2020 misconduct hearing is

DISMISSED WITHOUT PREJUDICE and with leave to reassert in a new civil action.

       5.      The Court’s Order filed on March 30, 2021 (ECF No. 11) directing the Clerk to

issue a summons to Defendant Michael Holland remains in force.
       6.      Jackson’s Motion to Proceed In Forma Pauperis (ECF No. 14) and Motion Nunc

Pro Tunc to be granted in forma pauperis status (ECF No. 15) are DENIED AS MOOT since

the Court has already granted Jackson that relief. (See ECF No. 10.)



                                            BY THE COURT:

                                            /s/ Eduardo C. Robreno
                                            EDUARDO C. ROBRENO, J.
